Citation Nr: 1133173	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1966, and from March 1981 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2011, the Veteran testified at a Travel Board hearing before the undersigned in Waco, Texas; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connected bronchitis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6600 as chronic bronchitis.  Under DC 6600, chronic bronchitis is rated based on, among other things, the results of pulmonary function testing, diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB))testing, or maximum oxygen consumption testing.  38 C.F.R. § 4.97, DC 6600 (2010).

If the DLCO (SB) test is not of record, a disability is to be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  Here, the Veteran underwent a VA examination in May 2008.  Pulmonary function testing was conducted, however there is no evidence that DLCO (SB) or maximum exercise capacity testing was undertaken, and the examiner did not state why such testing would not be useful or valid in this case.  Thus, a new VA examination is necessary so that all necessary testing can be conducted.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected bronchitis.  The claims folder should be made available to the examiner.  All necessary tests and studies are to be performed, including pulmonary function tests, and all findings are to be reported in detail.  It is essential that the pulmonary function study contains the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption (with cardiorespiratory limitation)).  The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, episodes of acute respiratory failure, or the use outpatient oxygen therapy should also be documented.

2.  Then, readjudicate the issue of an increased evaluation for bronchitis.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


